Order entered May 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00874-CV

                                 HASSAN PARSA, Appellant

                                               V.

                               VINCENT WALKER, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-11870

                                           ORDER
       We GRANT appellant’s May 18, 2015 second motion for an extension of time to file a

brief. Appellant shall file a brief by JUNE 15, 2015. We caution appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE